Case 1:21-cv-00392-RGA Document 35 Filed 04/30/21 Page 1 of 5 PageID #: 787
Case 1:21-cv-00392-RGA Document 35 Filed 04/30/21 Page 2 of 5 PageID #: 788

                              EXHIBIT A
                      Case 1:21-cv-00392-RGA Document 35 Filed 04/30/21 Page 3 of 5 PageID #: 789
                                                                                                      Exhibit A
                                                                                                      Service List
                                                                                               Served as set forth below

                   Description                           Name                                                                                     Address                                            Method of Service
Local Council                    Abraham Lincoln                           5231 S 6Th Street Rd                              Springfield, IL 62703‐5143                                           First Class Mail
Local Council                    Alabama‐Florida                           6801 W Main St                                    Dothan, AL 36305‐6937                                                First Class Mail
Local Council                    Alameda                                   1714 Everett St                                   Alameda, CA 94501‐1529                                               First Class Mail
Local Council                    Alamo Area                                2226 Nw Military Hwy                              San Antonio, TX 78213‐1894                                           First Class Mail
Local Council                    Allegheny Highlands                       Po Box 261                                        Falconer, NY 14733‐0261                                              First Class Mail
Insurer                          Allianz Global Corporate & Specialty Se   28 Liberty St, 24th Fl                            New York, NY 10005‐1400                                              First Class Mail
Insurer                          Allied World Assurance Co (U.S.), Inc     199 Water St                                      New York, NY 10038‐3526                                              First Class Mail
Local Council                    Aloha                                     42 Puiwa Rd                                       Honolulu, HI 96817‐1127                                              First Class Mail
Insurer                          American International Group, Inc         175 Water St, 27th Fl                             New York, NY 10038‐4918                                              First Class Mail
Local Council                    Andrew Jackson                            855 Riverside Dr                                  Jackson, MS 39202‐1199                                               First Class Mail
Local Council                    Anthony Wayne Area                        8315 W Jefferson Blvd                             Fort Wayne, IN 46804‐8302                                            First Class Mail
Local Council                    Arbuckle Area                             Po Box 5309                                       Ardmore, OK 73403‐0309                                               First Class Mail
Insurer                          Arch Insurance Co                         1 Liberty Plz                                     New York, NY 10006‐1404                                              First Class Mail
Insurer                          Arch Specialty Insurance Co               1 Liberty Plz                                     New York, NY 10006‐1404                                              First Class Mail
Local Council                    Atlanta Area                              1800 Cir 75 Pkwy Se                               Atlanta, GA 30339‐3055                                               First Class Mail
Insurer                          Axa Xl                                    1290 Ave of the Americas                          New York, NY 10104‐0101                                              First Class Mail
Insurer                          Axis Capital Holdings, Ltd                10000 Avalon Blvd, Ste 200                        Alpharetta, GA 30009‐2531                                            First Class Mail
Local Council                    Baden‐Powell                              2150 Nys Route 12                                 Binghamton, NY 13901                                                 First Class Mail
Local Council                    Baltimore Area                            701 Wyman Park Dr                                 Baltimore, MD 21211‐2805                                             First Class Mail
Local Council                    Bay Area                                  3020 53Rd St                                      Galveston, TX 77551‐5917                                             First Class Mail
Local Council                    Bay‐Lakes                                 2555 Nern Rd                                      Appleton, WI 54912                                                   First Class Mail
Local Council                    Black Hills Area                          144 North St                                      Rapid City, SD 57701‐1247                                            First Class Mail
Local Council                    Black Swamp Area                          2100 Broad Ave                                    Findlay, OH 45840‐2748                                               First Class Mail
Local Council                    Black Warrior                             Po Box 3088                                       Tuscaloosa, AL 35403‐3088                                            First Class Mail
Local Council                    Blackhawk Area                            2820 Mcfarland Rd                                 Rockford, IL 61107‐6808                                              First Class Mail
Local Council                    Blue Grass                                2134 Nicholasville Rd Ste 3                       Lexington, KY 40503‐2521                                             First Class Mail
Local Council                    Blue Mountain                             8478 W Gage Blvd                                  Kennewick, WA 99336‐1075                                             First Class Mail
Local Council                    Blue Ridge                                1 Park Plz                                        Greenville, SC 29607‐5851                                            First Class Mail
Local Council                    Blue Ridge Mountains                      2131 Valley View Blvd Nw                          Roanoke, VA 24012‐2031                                               First Class Mail
Insurer                          Boiler Inspection & Ins Co Of Canada      Lloyd Sadd Insurance Brokers Ltd                  700‐10240 124 St Nw               Edmonton, Ab T5N3W6       Canada   First Class Mail
Local Council                    Buckeye                                   2301 13Th St Nw                                   Canton, OH 44708‐3157                                                First Class Mail
Local Council                    Buckskin                                  2829 Kanawha Blvd E                               Charleston, WV 25311‐1727                                            First Class Mail
Local Council                    Bucktail                                  209 1St St                                        Dubois, PA 15801‐3007                                                First Class Mail
Local Council                    Buffalo Trace                             3501 E Lloyd Expy                                 Evansville, IN 47715‐8624                                            First Class Mail
Local Council                    Buffalo Trail                             1101 W Texas Ave                                  Midland, TX 79701‐6171                                               First Class Mail
Local Council                    Caddo Area                                Po Box 5807                                       Texarkana, TX 75505‐5807                                             First Class Mail
Local Council                    Calcasieu Area                            304 Dr Michael Debakey Dr                         Lake Charles, LA 70601‐5822                                          First Class Mail
Local Council                    California Inland Empire                  1230 Indiana Ct                                   Redlands, CA 92374‐2896                                              First Class Mail
Local Council                    Cape Cod And Islands                      247 Willow St                                     Yarmouth Port, MA 02675‐1744                                         First Class Mail
Local Council                    Cape Fear                                 Po Box 7156                                       Wilmington, NC 28406‐7156                                            First Class Mail
Local Council                    Capitol Area                              12500 N Ih 35                                     Austin, TX 78753‐1312                                                First Class Mail
Local Council                    Cascade Pacific                           2145 Sw Naito Pkwy                                Portland, OR 97201‐5197                                              First Class Mail
Local Council                    Catalina                                  2250 E Broadway Blvd                              Tucson, AZ 85719‐6014                                                First Class Mail
Local Council                    Central Florida                           1951 S Orange Blossom Trl Ste 102                 Apopka, FL 32703‐7747                                                First Class Mail
Local Council                    Central Georgia                           4335 Confederate Way                              Macon, GA 31217‐4719                                                 First Class Mail
Local Council                    Central Minnesota                         1191 Scout Dr                                     Sartell, MN 56377‐4537                                               First Class Mail
Local Council                    Central North Carolina                    Po Box 250                                        Albemarle, NC 28002‐0250                                             First Class Mail
Insurer                          Certain Underwriters At Lloyd'S           Crc Insurance Services Inc                        7557 Rambler Rd, Ste 300          Dallas, TX 75231‐2388              First Class Mail
Local Council                    Chattahoochee                             1237 1St Ave                                      Columbus, GA 31901‐5283                                              First Class Mail
Local Council                    Cherokee Area                             6031 Lee Hwy                                      Chattanooga, TN 37421‐2930                                           First Class Mail
Local Council                    Cherokee Area                             520 S Quapaw Ave                                  Bartlesville, OK 74003‐4330                                          First Class Mail
Local Council                    Chester County                            913 Victoria Ct                                   Downingtown, PA 19335‐4461                                           First Class Mail
Local Council                    Chickasaw                                 171 S Hollywood St                                Memphis, TN 38112‐4802                                               First Class Mail
Local Council                    Chief Cornplanter                         316 4Th Ave                                       Warren, PA 16365‐5712                                                First Class Mail
Local Council                    Chief Seattle                             3120 Rainier Ave S                                Seattle, WA 98144‐6015                                               First Class Mail
Local Council                    Chippewa Valley                           710 S Hastings Way                                Eau Claire, WI 54701‐3425                                            First Class Mail
Local Council                    Choctaw Area                              Po Box 3784                                       Meridian, MS 39303‐3784                                              First Class Mail
Insurer                          Chubb Group Of Insurance Companies        202B Halls Mill Rd                                Whitehouse Station, NJ 08889                                         First Class Mail
Local Council                    Cimarron                                  Po Box 3146                                       Enid, OK 73702‐3146                                                  First Class Mail
Local Council                    Circle Ten                                Po Box 35726                                      Dallas, TX 75235‐0726                                                First Class Mail
Insurer                          Cna Insurance Companies                   151 N Franklin St                                 Chicago, IL 60606‐1915                                               First Class Mail
Local Council                    Coastal Carolina                          9297 Medical Plaza Dr                             North Charleston, SC 29406‐9136                                      First Class Mail
Local Council                    Coastal Georgia                           11900 Abercorn St                                 Savannah, GA 31419‐1910                                              First Class Mail
Local Council                    Colonial Virginia                         11834 Canon Blvd Ste L                            Newport News, VA 23606‐2581                                          First Class Mail
Insurer                          Colony Insurance Co                       P.O. Box 85122                                    Richmond, VA 23285‐5122                                              First Class Mail
Local Council                    Columbia‐Montour                          5 Audubon Ct                                      Bloomsburg, PA 17815‐7754                                            First Class Mail
Local Council                    Connecticut Rivers                        60 Darlin St                                      East Hartford, CT 06108‐3256                                         First Class Mail
Local Council                    Connecticut Yankee                        60 Wellington Rd                                  Milford, CT 06461‐1600                                               First Class Mail
Local Council                    Conquistador                              2603 N Aspen Ave                                  Roswell, NM 88201‐9785                                               First Class Mail
Local Council                    Cornhusker                                Po Box 269                                        Walton, NE 68461‐0269                                                First Class Mail
Local Council                    Coronado Area                             644 S Ohio St                                     Salina, KS 67401‐3346                                                First Class Mail
Local Council                    Cradle Of Liberty                         1485 Valley Forge Rd                              Wayne, PA 19087‐1346                                                 First Class Mail
Local Council                    Crater Lake                               3039 Hanley Rd                                    Central Point, OR 97502‐1474                                         First Class Mail
Local Council                    Crossroads Of America                     7125 Fall Creek Rd                                Indianapolis, IN 46256‐3167                                          First Class Mail
Local Council                    Dan Beard                                 10078 Reading Rd                                  Cincinnati, OH 45241‐4833                                            First Class Mail
Local Council                    Daniel Boone                              333 W Haywood St                                  Asheville, NC 28801‐3155                                             First Class Mail
Local Council                    Daniel Webster                            571 Holt Ave                                      Manchester, NH 03109‐5214                                            First Class Mail
Local Council                    De Soto Area                              118 W Peach St                                    El Dorado, AR 71730‐5611                                             First Class Mail
Local Council                    Del‐Mar‐Va                                1910 Baden Powell Way                             Dover, DE 19904‐6473                                                 First Class Mail
Local Council                    Denver Area                               10455 W 6Th Ave                                   Denver, CO 80215‐5780                                                First Class Mail
Local Council                    East Carolina                             Po Box 1698                                       Kinston, NC 28503‐1698                                               First Class Mail
Local Council                    East Texas Area                           4908 Hightech Dr                                  Tyler, TX 75703‐2625                                                 First Class Mail
Insurer                          Endurance American Specialty Ins Co       Attn: Excess Casualty ‐ E&S                       750 3rd Ave                       New York, NY 10017‐2703            First Class Mail
Local Council                    Erie Shores                               5600 W Sylvania Ave                               Toledo, OH 43623‐3307                                                First Class Mail
Local Council                    Evangeline Area                           2266 S College Rd                                 Lafayette, LA 70508‐8300                                             First Class Mail
Insurer                          Evanston Insurance Co                     10275 W Higgins Rd, Ste 700                       Rosemont, IL 60018‐6408                                              First Class Mail
Insurer                          Fairfax (Us) Inc                          2850 Lake Vista Dr, Ste 150                       Lewisville, TX 75067‐4297                                            First Class Mail
Local Council                    Far East                                  Okinawa                                           Unit 35049 Mcb Camp Foster        Fpo, AP 96373‐5049                 First Class Mail
Insurer                          Federal Insurance Co                      1133 6th Ave                                      New York, NY 10036‐6710                                              First Class Mail
Local Council                    Five Rivers                               244 W Water St                                    Elmira, NY 14901‐2926                                                First Class Mail
Local Council                    Flint River                               1363 Zebulon Rd                                   Griffin, GA 30224‐5100                                               First Class Mail
Local Council                    French Creek                              1815 Robison Rd W                                 Erie, PA 16509‐4905                                                  First Class Mail
Local Council                    Gamehaven                                 607 E Center St Apt 516                           Rochester, MN 55904‐3123                                             First Class Mail
Local Council                    Garden State                              693 Rancocas Rd                                   Westampton, NJ 08060‐5626                                            First Class Mail
Local Council                    Gateway Area                              2600 Quarry Rd                                    La Crosse, WI 54601‐3997                                             First Class Mail
Insurer                          Gemini Insurance, Co                      475 Steamboat Rd                                  Greenwich, CT 06830‐7144                                             First Class Mail
Local Council                    Georgia‐Carolina                          4132 Madeline Dr                                  Augusta, GA 30909‐9114                                               First Class Mail
Local Council                    Glacier'S Edge                            Po Box 14135                                      Madison, WI 53708‐0135                                               First Class Mail
Local Council                    Golden Empire                             251 Commerce Cir                                  Sacramento, CA 95815‐4203                                            First Class Mail
Local Council                    Golden Spread                             401 Tascosa Rd                                    Amarillo, TX 79124‐1619                                              First Class Mail
Local Council                    Grand Canyon                              8840 E. Chaparral Rd. Ste 200                     Scottsdale, AZ 85250                                                 First Class Mail
Local Council                    Grand Columbia                            12 N 10Th Ave                                     Yakima, WA 98902‐3015                                                First Class Mail
Local Council                    Grand Teton                               3910 S Yellowstone Hwy                            Idaho Falls, ID 83402‐4342                                           First Class Mail
Local Council                    Great Alaska                              3117 Patterson St                                 Anchorage, AK 99504‐4041                                             First Class Mail
Local Council                    Great Lakes Fsc                           1776 W Warren Ave                                 Detroit, MI 48208‐2215                                               First Class Mail
Local Council                    Great Rivers                              1203 Fay St                                       Columbia, MO 65201‐4719                                              First Class Mail
Local Council                    Great Salt Lake                           8389 S 700 W                                      Sandy, UT 84070‐6400                                                 First Class Mail
Local Council                    Great Smoky Mountain                      Po Box 51885                                      Knoxville, TN 37950‐1885                                             First Class Mail
Local Council                    Great Southwest                           5841 Office Blvd Ne                               Albuquerque, NM 87109‐5820                                           First Class Mail
Local Council                    Great Trail                               4500 Hudson Dr                                    Stow, OH 44224‐1702                                                  First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                              Page 1 of 3
                      Case 1:21-cv-00392-RGA Document 35 Filed 04/30/21 Page 4 of 5 PageID #: 790
                                                                                                               Exhibit A
                                                                                                              Service List
                                                                                                       Served as set forth below

                   Description                          Name                                                                                          Address                                           Method of Service
Local Council                    Greater Alabama                                   Po Box 43307                                    Birmingham, AL 35243‐0307                                         First Class Mail
Local Council                    Greater Los Angeles Area                          2333 Scout Way                                  Los Angeles, CA 90026‐4912                                        First Class Mail
Local Council                    Greater New York                                  475 Riverside Dr Ste 600                        New York, NY 10115‐0072                                           First Class Mail
Local Council                    Greater Niagara Frontier                          2860 Genesee St                                 Buffalo, NY 14225‐3131                                            First Class Mail
Local Council                    Greater St Louis Area                             4568 W Pine Blvd                                Saint Louis, MO 63108‐2193                                        First Class Mail
Local Council                    Greater Tampa Bay Area                            13228 N Central Ave                             Tampa, FL 33612‐3462                                              First Class Mail
Local Council                    Greater Wyoming                                   3939 Casper Mountain Rd                         Casper, WY 82601‐6073                                             First Class Mail
Local Council                    Greater Yosemite                                  4031 Technology Dr                              Modesto, CA 95356‐9490                                            First Class Mail
Local Council                    Green Mountain                                    Po Box 557                                      Waterbury, VT 05676‐0557                                          First Class Mail
Local Council                    Greenwich                                         63 Mason St                                     Greenwich, CT 06830‐5501                                          First Class Mail
Insurer                          Grt American Property & Casualty Ins Grp          301 E 4th St                                    Cincinnati, OH 45202‐4245                                         First Class Mail
Local Council                    Gulf Coast                                        9440 University Pkwy                            Pensacola, FL 32514‐5434                                          First Class Mail
Local Council                    Gulf Stream                                       8335 N Military Trl                             West Palm Beach, FL 33410‐6329                                    First Class Mail
Insurer                          Hallmark Specialty Insurance Co                   Two Lincoln Centre                              5420 Lyndon B Johnson Fwy, Ste 1100   Dallas, TX 75240‐2345       First Class Mail

Insurer                          Hartford Fire Insurance Co                        1 Hartford Plaza                                Hartford, CT 06105                                                First Class Mail
Insurer                          Hartford Steam Boiler Inspection & Insurance Co   1 State St                                      Hartford, CT 06103‐3100                                           First Class Mail

Local Council                    Hawk Mountain                                     5027 Pottsville Pike                            Reading, PA 19605‐9516                                            First Class Mail
Local Council                    Hawkeye Area                                      660 32Nd Ave Sw                                 Cedar Rapids, IA 52404‐3910                                       First Class Mail
Local Council                    Heart Of America                                  10210 Holmes Rd                                 Kansas City, MO 64131‐4212                                        First Class Mail
Local Council                    Heart Of New England                              1980 Lunenburg Rd                               Lancaster, MA 01523‐2735                                          First Class Mail
Local Council                    Heart Of Virginia                                 Po Box 6809                                     Richmond, VA 23230‐0809                                           First Class Mail
Local Council                    Hoosier Trails                                    5625 E State Road 46                            Bloomington, IN 47401‐9233                                        First Class Mail
Local Council                    Housatonic                                        111 New Haven Ave                               Derby, CT 06418‐2197                                              First Class Mail
Local Council                    Hudson Valley                                     6 Jeanne Dr                                     Newburgh, NY 12550‐1701                                           First Class Mail
Local Council                    Illowa                                            4412 N Brady St                                 Davenport, IA 52806‐4009                                          First Class Mail
Insurer                          Indian Harbor Insurance Co                        70 Seaview Ave                                  Stamford, CT 06902‐6066                                           First Class Mail
Local Council                    Indian Nations                                    4295 S Garnett Rd                               Tulsa, OK 74146‐4261                                              First Class Mail
Local Council                    Indian Waters                                     Po Box 144                                      Columbia, SC 29202‐0144                                           First Class Mail
Local Council                    Inland Northwest                                  West 411 Boy Scout Way                          Spokane, WA 99201‐2243                                            First Class Mail
Local Council                    Iroquois Trail                                    102 S Main St                                   Oakfield, NY 14125‐1241                                           First Class Mail
Local Council                    Istrouma Area                                     9644 Brookline Ave                              Baton Rouge, LA 70809‐1432                                        First Class Mail
Local Council                    Jayhawk Area                                      1020 Se Monroe St                               Topeka, KS 66612‐1110                                             First Class Mail
Local Council                    Jersey Shore                                      1518 Ridgeway Rd                                Toms River, NJ 08755‐4072                                         First Class Mail
Local Council                    Juniata Valley                                    9 Taylor Dr                                     Reedsville, PA 17084‐9739                                         First Class Mail
Local Council                    Katahdin Area                                     Po Box 1869                                     Bangor, ME 04402‐1869                                             First Class Mail
Local Council                    La Salle                                          1340 S Bend Ave                                 South Bend, IN 46617‐1424                                         First Class Mail
Local Council                    Lake Erie                                         Po Box 93388                                    Cleveland, OH 44101‐5388                                          First Class Mail
Local Council                    Las Vegas Area                                    7220 Paradise Rd                                Las Vegas, NV 89119‐4403                                          First Class Mail
Local Council                    Last Frontier                                     3031 Nw 64Th St                                 Oklahoma City, OK 73116‐3525                                      First Class Mail
Local Council                    Laurel Highlands                                  Flag Plaza                                      1275 Bedford Ave                      Pittsburgh, PA 15219‐3699   First Class Mail
Local Council                    Leatherstocking                                   1401 Genesee St                                 Utica, NY 13501‐4399                                              First Class Mail
Insurer                          Lexington Insurance Co                            99 High St Fl 24                                Boston, MA 02110‐2320                                             First Class Mail
Insurer                          Liberty Insurance Corp                            175 Berkeley St                                 Boston, MA 02116‐5066                                             First Class Mail
Insurer                          Liberty Mutual Insurance Companies                175 Berkeley St                                 Boston, MA 02116‐5066                                             First Class Mail
Insurer                          Liberty Surplus Insurance Corp                    150 Berkeley St                                 Boston, MA 02116                                                  First Class Mail
Local Council                    Lincoln Heritage                                  12001 Sycamore Station Pl                       Louisville, KY 40299‐4898                                         First Class Mail
Insurer                          Lloyd's Syndicate 2623                            Beazley Usa Services, Inc                       30 Batterson Park Rd                  Farmington, CT 06032‐2545   First Class Mail
Local Council                    Long Beach Area                                   401 E 37Th St                                   Long Beach, CA 90807‐3405                                         First Class Mail
Local Council                    Longhorn                                          Po Box 54190                                    Hurst, TX 76054‐4190                                              First Class Mail
Local Council                    Longhouse                                         2803 Brewerton Rd                               Syracuse, NY 13211‐1003                                           First Class Mail
Local Council                    Longs Peak                                        2215 23Rd Ave                                   Greeley, CO 80634‐6632                                            First Class Mail
Local Council                    Los Padres                                        4000 Modoc Rd                                   Santa Barbara, CA 93110‐1807                                      First Class Mail
Local Council                    Louisiana Purchase                                Po Box 2405                                     Monroe, LA 71207‐2405                                             First Class Mail
Local Council                    Marin                                             225 W End Ave                                   San Rafael, CA 94901‐2645                                         First Class Mail
Local Council                    Mason‐Dixon                                       18600 Crestwood Dr                              Hagerstown, MD 21742‐2799                                         First Class Mail
Local Council                    Mayflower                                         2 Mount Royal Ave Ste 100                       Marlborough, MA 01752‐1976                                        First Class Mail
Local Council                    Mecklenburg County                                1410 E 7Th St                                   Charlotte, NC 28204‐2408                                          First Class Mail
Local Council                    Miami Valley                                      7285 Poe Ave                                    Dayton, OH 45414‐2560                                             First Class Mail
Local Council                    Michigan Crossroads                               137 S Marketplace Blvd                          Lansing, MI 48917‐7756                                            First Class Mail
Local Council                    Mid‐America                                       12401 W Maple Rd                                Omaha, NE 68164‐1853                                              First Class Mail
Local Council                    Middle Tennessee                                  Po Box 150409                                   Nashville, TN 37215‐0409                                          First Class Mail
Local Council                    Mid‐Iowa                                          6123 Scout Trl                                  Des Moines, IA 50321‐1601                                         First Class Mail
Local Council                    Midnight Sun                                      1400 Gillam Way                                 Fairbanks, AK 99701‐6044                                          First Class Mail
Local Council                    Minsi Trails                                      Po Box 20624                                    Lehigh Valley, PA 18002‐0624                                      First Class Mail
Local Council                    Mississippi Valley                                2522 Locust St                                  Quincy, IL 62301‐3328                                             First Class Mail
Local Council                    Mobile Area                                       2587 Government Blvd                            Mobile, AL 36606‐1697                                             First Class Mail
Local Council                    Monmouth                                          705 Ginesi Dr                                   Morganville, NJ 07751‐1235                                        First Class Mail
Local Council                    Montana                                           820 17Th Ave S                                  Great Falls, MT 59405‐5999                                        First Class Mail
Local Council                    Moraine Trails                                    830 Morton Ave                                  Butler, PA 16001‐3398                                             First Class Mail
Local Council                    Mount Baker                                       1715‐100th Pl Se                                Everett, WA 98208‐3827                                            First Class Mail
Local Council                    Mount Diablo Silverado                            800 Ellinwood Way                               Pleasant Hill, CA 94523‐4703                                      First Class Mail
Local Council                    Mountaineer Area                                  1831 Speedway Ave                               Fairmont, WV 26554‐3349                                           First Class Mail
Local Council                    Muskingum Valley                                  734 Moorehead Ave                               Zanesville, OH 43701‐3349                                         First Class Mail
Local Council                    Narragansett                                      Po Box 14777                                    East Providence, RI 02914‐0777                                    First Class Mail
Local Council                    National Capital Area                             9190 Rockville Pike                             Bethesda, MD 20814‐3897                                           First Class Mail
Local Council                    Nevada Area                                       500 Double Eagle Ct                             Reno, NV 89521‐8991                                               First Class Mail
Local Council                    New Birth Of Freedom                              1 Baden Powell Ln                               Mechanicsburg, PA 17050‐2344                                      First Class Mail
Local Council                    North Florida                                     521 Edgewood Ave S                              Jacksonville, FL 32205‐5359                                       First Class Mail
Local Council                    Northeast Georgia                                 Po Box 399                                      Jefferson, GA 30549‐0399                                          First Class Mail
Local Council                    Northeast Illinois                                850 Forest Edge Dr                              Vernon Hills, IL 60061‐3105                                       First Class Mail
Local Council                    Northeast Iowa                                    10601 Military Rd                               Dubuque, IA 52003‐8978                                            First Class Mail
Local Council                    Northeastern Pennsylvania                         72 Montage Mountain Rd                          Moosic, PA 18507‐1753                                             First Class Mail
Local Council                    Northern Lights                                   4200 19Th Ave S                                 Fargo, ND 58103‐7207                                              First Class Mail
Local Council                    Northern New Jersey                               25 Ramapo Valley Rd                             Oakland, NJ 07436‐1709                                            First Class Mail
Local Council                    Northern Star                                     6202 Bloomington Rd                             Fort Snelling, MN 55111‐2600                                      First Class Mail
Local Council                    Northwest Georgia                                 Po Box 1422                                     Rome, GA 30162‐1422                                               First Class Mail
Local Council                    Northwest Texas                                   3604 Maplewood Ave                              Wichita Falls, TX 76308‐2121                                      First Class Mail
Local Council                    Norwela                                           Po Box 4341                                     Shreveport, LA 71134‐0341                                         First Class Mail
Local Council                    Occoneechee                                       3231 Atlantic Ave                               Raleigh, NC 27604‐1675                                            First Class Mail
Local Council                    Ohio River Valley                                 Po Box 6186                                     Wheeling, WV 26003‐0716                                           First Class Mail
Local Council                    Old Hickory                                       6600 Silas Creek Pkwy                           Winston Salem, NC 27106‐5058                                      First Class Mail
Local Council                    Old North State                                   Po Box 29046                                    Greensboro, NC 27429‐9046                                         First Class Mail
Insurer                          Old Republic Insurance Group                      307 N Michigan Ave                              Chicago, IL 60601‐5311                                            First Class Mail
Local Council                    Orange County                                     1211 E Dyer Rd                                  Santa Ana, CA 92705‐5670                                          First Class Mail
Local Council                    Oregon Trail                                      2525 Martin Luther King Jr Blvd                 Eugene, OR 97401‐5898                                             First Class Mail
Local Council                    Ore‐Ida                                           8901 W Franklin Rd                              Boise, ID 83709‐0638                                              First Class Mail
Local Council                    Overland Trails                                   2808 O Flannagan St                             Grand Island, NE 68803‐1331                                       First Class Mail
Local Council                    Ozark Trails                                      1616 S Eastgate Ave                             Springfield, MO 65809‐2116                                        First Class Mail
Local Council                    Pacific Harbors                                   4802 S 19Th St                                  Tacoma, WA 98405‐1164                                             First Class Mail
Local Council                    Pacific Skyline                                   1150 Chess Dr                                   Foster City, CA 94404‐1107                                        First Class Mail
Local Council                    Palmetto                                          420 S Church St                                 Spartanburg, SC 29306‐5232                                        First Class Mail
Local Council                    Pathway To Adventure                              1218 W Adams St                                 Chicago, IL 60607‐2802                                            First Class Mail
Local Council                    Patriots' Path                                    1 Saddle Rd                                     Cedar Knolls, NJ 07927‐1901                                       First Class Mail
Local Council                    Pee Dee Area                                      Po Box 268                                      Florence, SC 29503‐0268                                           First Class Mail
Local Council                    Pennsylvania Dutch                                630 Janet Ave Ste B114                          Lancaster, PA 17601‐4541                                          First Class Mail
Local Council                    Piedmont                                          Po Box 1059                                     Gastonia, NC 28053‐1059                                           First Class Mail
Local Council                    Piedmont                                          10 Highland Way                                 Piedmont, CA 94611‐4095                                           First Class Mail
Local Council                    Pikes Peak                                        985 W Fillmore St                               Colorado Springs, CO 80907‐5809                                   First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                    Page 2 of 3
                      Case 1:21-cv-00392-RGA Document 35 Filed 04/30/21 Page 5 of 5 PageID #: 791
                                                                                                               Exhibit A
                                                                                                               Service List
                                                                                                        Served as set forth below

                   Description                           Name                                                                                           Address                                      Method of Service
Local Council                    Pine Burr Area                                     1318 Hardy St                                   Hattiesburg, MS 39401‐4982                                    First Class Mail
Local Council                    Pine Tree                                          146 Plains Rd                                   Raymond, ME 04071‐6234                                        First Class Mail
Local Council                    Pony Express                                       1704 Buckingham St                              Saint Joseph, MO 64506‐3605                                   First Class Mail
Local Council                    Potawatomi Area                                    804 Bluemound Rd                                Waukesha, WI 53188‐1698                                       First Class Mail
Local Council                    Prairielands                                       3301 Farber Dr                                  Champaign, IL 61822‐1085                                      First Class Mail
Local Council                    President Ford Fsc                                 3213 Walker Ave Nw                              Grand Rapids, MI 49544‐9775                                   First Class Mail
Local Council                    Puerto Rico                                        Boy Scouts Building                             405 Ave Esmeralda Ste 102 Pmb 661   Guaynabo, PR 00969‐4482   First Class Mail
Local Council                    Pushmataha Area                                    420 31St Ave N                                  Columbus, MS 39705‐1806                                       First Class Mail
Local Council                    Quapaw Area                                        3220 Cantrell Rd                                Little Rock, AR 72202‐1847                                    First Class Mail
Local Council                    Quivira                                            3247 N Oliver St                                Wichita, KS 67220‐2106                                        First Class Mail
Local Council                    Rainbow                                            921 S State St                                  Lockport, IL 60441‐3435                                       First Class Mail
Local Council                    Redwood Empire                                     1000 Apollo Way                                 Santa Rosa, CA 95407‐5462                                     First Class Mail
Local Council                    Rio Grande                                         Po Box 2424                                     Harlingen, TX 78551‐2424                                      First Class Mail
Local Council                    Rip Van Winkle                                     1300 Ulster Ave Ste 107                         Kingston, NY 12401‐1571                                       First Class Mail
Local Council                    Rocky Mountain                                     411 S Pueblo Blvd                               Pueblo, CO 81005‐1204                                         First Class Mail
Insurer                          Rsui Indemnity Co                                  945 E Paces Ferry Rd NE, Ste 1800               Atlanta, GA 30326‐1373                                        First Class Mail
Local Council                    Sagamore                                           518 N Main St                                   Kokomo, IN 46901‐4652                                         First Class Mail
Local Council                    Sam Houston Area                                   2225 North Loop W                               Houston, TX 77008‐1311                                        First Class Mail
Local Council                    Samoset                                            3511 Camp Phillips Rd                           Weston, WI 54476‐6320                                         First Class Mail
Local Council                    San Diego‐Imperial                                 1207 Upas St                                    San Diego, CA 92103‐5127                                      First Class Mail
Local Council                    San Francisco Bay Area                             1001 Davis St                                   San Leandro, CA 94577‐1514                                    First Class Mail
Local Council                    Santa Fe Trail                                     402 E Fulton St Ste 4                           Garden City, KS 67846‐5677                                    First Class Mail
Local Council                    Seneca Waterways                                   2320 Bri Hen Tl Rd                              Rochester, NY 14623‐2782                                      First Class Mail
Local Council                    Sequoia                                            6005 N Tamera Ave                               Fresno, CA 93711‐3911                                         First Class Mail
Local Council                    Sequoyah                                           Po Box 3010 Crs                                 Johnson City, TN 37602‐3010                                   First Class Mail
Local Council                    Shenandoah Area                                    107 Youth Development Ct                        Winchester, VA 22602‐2430                                     First Class Mail
Local Council                    Silicon Valley Monterey Bay                        970 W Julian St                                 San Jose, CA 95126‐2719                                       First Class Mail
Local Council                    Simon Kenton                                       807 Kinnear Rd                                  Columbus, OH 43212‐1490                                       First Class Mail
Local Council                    Sioux                                              800 N West Ave                                  Sioux Falls, SD 57104‐5720                                    First Class Mail
Local Council                    Snake River                                        2988 Falls Ave E                                Twin Falls, ID 83301‐8423                                     First Class Mail
Local Council                    South Florida                                      15255 Nw 82Nd Ave                               Miami Lakes, FL 33016‐1476                                    First Class Mail
Local Council                    South Georgia                                      1841 Norman Dr                                  Valdosta, GA 31601‐3502                                       First Class Mail
Local Council                    South Plains                                       30 Briercroft Office Park                       Lubbock, TX 79412‐3036                                        First Class Mail
Local Council                    South Texas                                        700 Everhart Rd Bldg A                          Corpus Christi, TX 78411‐1939                                 First Class Mail
Local Council                    Southeast Louisiana                                Po Box 1146                                     Metairie, LA 70004‐1146                                       First Class Mail
Local Council                    Southern Shores Fsc                                3914 Bestech Rd                                 Ypsilanti, MI 48197‐2262                                      First Class Mail
Local Council                    Southern Sierra                                    2417 M St                                       Bakersfield, CA 93301‐2341                                    First Class Mail
Local Council                    Southwest Florida                                  1801 Boy Scout Dr                               Fort Myers, FL 33907‐2114                                     First Class Mail
Local Council                    Spirit Of Adventure                                600 W Cummings Park Ste 2750                    Woburn, MA 01801‐6457                                         First Class Mail
Insurer                          Starr Surplus Lines Insurance Co                   399 Park Ave, Fl 2                              New York, NY 10022‐5294                                       First Class Mail
Local Council                    Stonewall Jackson Area                             801 Hopeman Pkwy                                Waynesboro, VA 22980‐1825                                     First Class Mail
Local Council                    Suffolk County                                     7 Scouting Blvd                                 Medford, NY 11763‐2241                                        First Class Mail
Local Council                    Susquehanna                                        815 Nway Rd                                     Williamsport, PA 17701                                        First Class Mail
Local Council                    Suwannee River Area                                2032 Thomasville Rd                             Tallahassee, FL 32308‐0734                                    First Class Mail
Local Council                    Tecumseh Cncl 439                                  326 S Thompson Ave                              Springfield, OH 45506‐1145                                    First Class Mail
Local Council                    Texas Southwest Cncl No 741                        Po Box 1584                                     San Angelo, TX 76902‐1584                                     First Class Mail
Local Council                    Texas Trails                                       3811 N 1St St                                   Abilene, TX 79603‐6827                                        First Class Mail
Insurer                          The Cincinnati Specialty Underwriters              6200 S Gilmore Rd                               Fairfield, OH 45014‐5141                                      First Class Mail
Insurer                          The Hartford Financial Svcs Group, Inc             One Hartford Plz                                Hartford, CT 06155‐0001                                       First Class Mail
Insurer                          The Travelers Companies, Inc                       485 Lexington Ave                               New York, NY 10017‐2630                                       First Class Mail
Local Council                    Theodore Roosevelt Council 386                     544 Broadway                                    Massapequa, NY 11758‐5010                                     First Class Mail
Local Council                    Three Fires                                        4S100 N Route 59 Ste 4                          Naperville, IL 60563‐9697                                     First Class Mail
Local Council                    Three Harbors Cncl 636                             330 S 84Th St                                   Milwaukee, WI 53214‐1468                                      First Class Mail
Local Council                    Three Rivers Cncl 578                              4650 W Cardinal Dr                              Beaumont, TX 77705‐2797                                       First Class Mail
Local Council                    Tidewater Cncl 596                                 1032 Heatherwood Dr                             Virginia Beach, VA 23455‐6675                                 First Class Mail
Local Council                    Transatlantic                                      Bsa/Usag Brussels/Unit 28100, Box 24            Apo, AE 09714                       Belgium                   First Class Mail
Local Council                    Trapper Trails Cncl 589                            1200 E 5400 S                                   Ogden, UT 84403‐4599                                          First Class Mail
Insurer                          Travelers Casualty And Surety Company Of America   1 Tower Sq                                      Hartford, CT 06183‐0001                                       First Class Mail

Insurer                          Trumbull Insurance Co                              1 Hartford Plaza                                Hartford, CT 06105                                            First Class Mail
Local Council                    Tukabatchee Area                                   Po Box 11106                                    Montgomery, AL 36111‐0106                                     First Class Mail
Local Council                    Tuscarora                                          Po Box 1436                                     Goldsboro, NC 27533‐1436                                      First Class Mail
Local Council                    Twin Rivers                                        253 Washington Ave Ext                          Albany, NY 12205‐5504                                         First Class Mail
Local Council                    Twin Valley Cncl 283                               810 Madison Ave                                 Mankato, MN 56001‐6796                                        First Class Mail
Local Council                    Utah National Parks                                1200 E 5400 S                                   Ogden, UT 84403‐4527                                          First Class Mail
Local Council                    Ventura County                                     509 E Daily Dr                                  Camarillo, CA 93010‐5820                                      First Class Mail
Local Council                    Verdugo Hills                                      1325 Grandview Ave                              Glendale, CA 91201‐2297                                       First Class Mail
Local Council                    Voyageurs Area                                     3877 Stebner Rd                                 Hermantown, MN 55811‐1733                                     First Class Mail
Insurer                          W. R. Berkley Corp                                 475 Steamboat Rd                                Greenwich, CT 06830‐7144                                      First Class Mail
Local Council                    Washington Crossing                                1 Scout Way                                     Doylestown, PA 18901‐4890                                     First Class Mail
Local Council                    Water And Woods Fsc                                4205 E Court St                                 Burton, MI 48509‐1719                                         First Class Mail
Local Council                    WD Boyce                                           614 Ne Madison Ave                              Peoria, IL 61603‐3886                                         First Class Mail
Local Council                    West Tennessee Area                                1995 Hollywood Dr                               Jackson, TN 38305‐4324                                        First Class Mail
Local Council                    Westark Area                                       1401 Old Greenwood Rd                           Fort Smith, AR 72901‐4251                                     First Class Mail
Insurer                          Westchester Surplus Lines Insurance Co             11575 Great Oaks Way, Ste 200                   Alpharetta, GA 30022‐2426                                     First Class Mail
Local Council                    Westchester‐Putnam                                 41 Saw Mill River Rd                            Hawthorne, NY 10532‐1519                                      First Class Mail
Local Council                    Western Los Angeles County                         16525 Sherman Way Ste C8                        Van Nuys, CA 91406‐3753                                       First Class Mail
Local Council                    Western Massachusetts                              1 Arch Rd Ste 5                                 Westfield, MA 01085‐1896                                      First Class Mail
Local Council                    Westmoreland‐Fayette                               2 Garden Center Dr                              Greensburg, PA 15601‐1351                                     First Class Mail
Local Council                    Winnebago                                          2929 Airport Blvd                               Waterloo, IA 50703‐9627                                       First Class Mail
Local Council                    Yocona Area                                        505 Air Park Rd                                 Tupelo, MS 38801‐7021                                         First Class Mail
Local Council                    Yucca                                              7601 Lockheed Dr                                El Paso, TX 79925‐2402                                        First Class Mail
Insurer                          Zurich Financial (Usa) Group                       1299 Zurich Way                                 Schaumburg, IL 60196‐5870                                     First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                   Page 3 of 3
